,-




5.               OFFlCSSOFTHEA77ORUEYCEhlERAL.OF7EXhS
.$                               &Uatm
ibCu**
I.--                                       Jaxiuar)- 27, 1939
,i
I_
‘.
    ~ontmlh~lo T. r.. !%eecs
! . County XuGitor
       Cco;?!&xYn, Ypxas
       9mcr 3.    7oer;en:




                                                     3 of Jiinunry 12, lO39,
       rhm?1n you raquo3                                iOlC3   2746,   274&l
       snC 274db, r’ Evlrad                            Cmmto thoreto, trhloh
       rcfcr to srootfona                              001 dfstrlats and
       the  exwxmx3 lnclde                           0 rcquaotcd an Msrier
       to the fo'olla~ln~
                                                    tion 0fSieor3 to
                                                    Gehool-'trustcoe Zn
            c'.xxn   SC
                                            ha etpcnwa OS bzllots,
                                            icn su~~ltco to be r!sid
                                             trusteao In coxon school

                                mation by opinion o? tba kttorney t%no,-ef.
                                 lQS5, o@W?m.t?d to the l?onorablc T. 5.
                                f%xto Fupsri.ntenCcnt,    871 inttrprot6tion'
                              n In r0mc  mm    &xl   ar.2 thio 0:inion hi In
                              oxoopt as cold artfclca    knve beo3. oincc t!xzt
     Ton. v. A; tlodym, Jcmusry 27, 1939, %~a 2         .

                              .

                  Artfcla 2746 m8 amended Aato 1937, 45th ta&lature,
    . pqe 372, Clxqtcr E37, snd rconaatcd 30 fcr ot opplloablc to
      the ~rovl:.lcn8 c: the pprcaedlng otututc.
              ,&lo10 2746b whioh was raoocd az~dadopted In 1935,
I  dtatos  thct  611 oxymcc    lncurrod ln conncatlon 171th or 3noidcatcl
i to any school Ciotriot elactlon in oonncctlon vltb tbo public
i. sohoof wltMn such o&o01 diatriot       ohcll ha poyoble out CC tho
i‘ avallable  zztzintcnance runu bclongln(: to euoh dlotrlct Curing the
   flsoal year durlq    wldoh such election wa6 hold.
                                                                            1
               Jt i8 our opfnlon that the Lcy,lslature lntoadrd csd
     ue hold it to bo the law for the eleOtlon obarcos in elections
     of the kind cntm?ratcd Q’-ova to be _yiltl frm the ~onorc.1 fund.
     Ye also hold ln the interpretation  of Xrtidl6 &74Gbthat mid
;    article mscns that the exp!nsefJ of prlntlm ballots,   dollverlnc
     tbc ears, pajnent of elootion supplies arc to be paid from .tho
     ntl3ntename school fund.                                               4
                                               Yours   very tru.lS .




            ..
                  .